Citation Nr: 0920521	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-03 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury, to include frostbite of the hands.

2.  Entitlement to service connection for residuals of a cold 
injury, to include frostbite of the feet.

3.  Entitlement to service connection for fungus of the feet.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to July 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision rendered by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
the claimed disabilities.

The issue of service connection for residuals of a cold 
injury, to include frostbite of the feet, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with residuals of a 
cold injury of the hands, which can be causally or 
etiologically related to service.

2.  The Veteran has not been diagnosed with bilateral foot 
fungus which can be causally or etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Residuals of a cold injury, to include frostbite of the 
hands, were not incurred in or aggravated by service, nor may 
peripheral neuropathy be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

2.  Fungus of the feet was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in May 2007 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing a disability rating and effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, VA has fully complied with VCAA notice 
requirements.

The Veteran's service treatment records, VA treatment records 
and VA authorized examination report have been associated 
with the claims file.  VA has provided the Veteran with 
opportunity to submit evidence and arguments in support of 
his claim.  The Veteran has not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  In addition, certain chronic diseases, 
including organic diseases of the nervous system such as 
peripheral neuropathy, or arthritis, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).

In his Notice of Disagreement and Substantive Appeal, the 
Veteran included statements in support of his claims.  He 
stated that he has had problems with his feet and hands since 
November 1959.  He further stated that his hands and feet 
caused him additional discomfort in colder climates, while 
warmer climates afforded some relief.  He recalled having to 
drop out of marches due to his feet.  He reported that he 
experiences numbness and pain, and that he believed his 
conditions are related to his time in service.

Residuals of a cold injury, including frostbite to the hands

The Veteran underwent an enlistment examination in July 1959.  
No abnormalities were noted, and the Veteran described his 
health as "good."  An examination for airborne duty 
conducted in August 1959 yielded similar findings.  Records 
were negative for any diagnosis or treatment for cold-related 
injuries to the hands.  The Veteran underwent a separation 
examination in May 1962.  No abnormalities were noted, and 
the Veteran stated, "I am in good health."

VA treatment records dated March 2007 indicate a prior 
history of degenerative joint disease in the hands.  However, 
the records were negative for any complaints, treatment or 
diagnosis of cold injury residuals with respect to the 
Veteran's hands.

The Veteran contends that he has cold injury residuals in his 
hands that are attributable to service.  However, there is no 
evidence that the Veteran was ever treated for such a 
condition, and he reported being in good health at the time 
of separation.  Without evidence of an in-service injury or a 
current diagnosis, the Board finds that service connection 
for residuals of a cold injury, to include frostbite to the 
hands, is not warranted.

Fungus of the feet

Service treatment records show the Veteran was treated 
several times for warts and verruca vulgaris between February 
1961 and September 1961.  In September, the Veteran was 
hospitalized.  His verruca vulgaris was curetted and he was 
given a Vitamin A injection.  As noted above, the Veteran's 
separation examination showed no abnormalities.

The Veteran's VA treatment records are negative for any 
complaints, treatment or diagnosis of a fungal infection of 
the feet.  The June 2007 VA (QTC) examiner noted that there 
was no evidence of a fungal infection on the Veteran's feet.

In absence of a current diagnosis, the Board finds that 
service connection for a fungus on the bottom of the 
bilateral feet is not warranted.

C.  Conclusion

The preponderance of the evidence is against finding that 
service connection is warranted for the claimed disabilities.  
In making this determination, the Board has considered the 
Veteran's own statements in support of his claim.  However, 
in light of the lack of a current diagnosis for any of the 
claimed disabilities, the appeal is accordingly denied.  The 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claims.


ORDER

Service connection for residuals of a cold injury, to include 
frostbite of the hands, is denied.

Service connection for fungus of the feet is denied.


REMAND

The Veteran was afforded a VA (QTC) examination with respect 
to residuals of a cold injury to the feet in June 2007.  The 
resulting examination report and opinion are unclear 
regarding the existence and etiology of any cold injuries to 
the Veteran's feet.  

Physical examination noted thin skin on both lower legs.  The 
feet were persistently cold.  There were atrophic skin 
changes and dystrophic nails.  Both feet had edema, disturbed 
circulation and tenderness.  Peripheral neuropathy in both 
feet was also noted.  Under the "Diagnosis" portion of the 
report, the examiner stated that "the diagnosis is Bilateral 
Foot Condition Due To Cold Weather Injury."  The subjective 
factor was that the feet were cold.  The objective factor was 
abnormal skin texture.  With respect to the question of 
whether the Veteran's peripheral neuropathy was due to cold 
exposure, diabetes mellitus, or another etiology, the 
examiner stated that it was due to diabetes mellitus.  There 
was no rationale given for this conclusion.

Several questions were posed to the examiner, and an addendum 
to the opinion was provided.  In Question #1, when asked to 
clarify the "condition" that is due to cold weather injury, 
the examiner stated that the diagnosis was damage to the 
microvasculature secondary to cold injury.  In Question #3, 
when asked whether the edema found during the examination was 
a residual of the cold injury to the feet, the examiner 
stated "yes."  In Question #4, the examiner was asked to 
clarify whether peripheral neuropathy was present and, if so, 
whether it was a residual of cold weather injury.  The 
examiner stated that there was peripheral neuropathy of 
unknown etiology.  In Question #5, the examiner was told that 
"damage" is not a clear diagnosis and was asked to clarify 
what diagnosis was warranted.  In response, he stated that 
there was no diagnosis.  Finally, in Question #6, the 
examiner was asked to clarify whether there was any cold 
weather injury to the feet.  If so, the examiner was asked 
what diagnosis was warranted.  If no diagnosis was given for 
cold weather injury, the examiner was asked if the etiology 
of the Veteran's dystrophic nails and edema was known.  In 
response, the examiner stated that there was no diagnosis, 
and that the etiology was unknown.

The Board is unable to properly adjudicate this issue as the 
VA (QTC) opinion, which is the only medical opinion in the 
record that addresses this issue, is internally inconsistent.  
In response to the questions posed, the examiner stated that 
the Veteran had residuals of a cold injury, yet later stated 
that there was no diagnosis.  The examiner stated that 
peripheral neuropathy was the result of diabetes mellitus, 
yet later stated that the etiology was unknown.  The examiner 
stated that the edema found on examination was a residual of 
cold injury, yet later stated that the etiology was unknown.

In light of these contradictions, further clarification is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, to include a copy of 
this remand, should be forwarded to the VA 
(QTC) examiner who examined the Veteran in 
June 2007 for review and a supplemental 
opinion.  The examiner should review the 
claims file and clearly state whether the 
Veteran has residuals of cold injuries to 
the feet.  In responding to this question, 
the examiner should note that, under 
38 C.F.R. § 4.110, Diagnostic Code 7122, 
"cold injury residuals" is a valid 
diagnosis for VA purposes.  If the Veteran 
has residuals of cold injuries to the 
feet, the examiner should state whether it 
is at least as likely as not that these 
residuals were incurred in service.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The rationale for all 
opinions expressed must be provided.

If cold injury residuals are diagnosed, 
the examiner should state whether the 
Veteran's peripheral neuropathy is 
etiologically related to a cold injury.  
If an opinion cannot be provided without 
resort to speculation, it must be noted in 
the examination report.  The rationale for 
all opinions expressed must be provided.

2.  The supplemental opinion must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must examine all of the 
evidence and readjudicate the claim.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


